Case: 09-40057     Document: 00511014689          Page: 1    Date Filed: 01/28/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 28, 2010

                                     No. 09-40057                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ATHENS PAWN SHOP INC

                                                   Plaintiff-Appellant
v.

MEGAN A BENNETT, Director of Industry Operations Dallas Field Division,
Bureau of Alcohol Tobacco Firearms and Explosives; ERIC H HOLDER, JR,
U S ATTORNEY GENERAL

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:07-CV-114


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        Athens Pawn Shop, Inc. sought judicial review of a determination by the
Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) revoking its
firearms dealer license for willfully violating statutory and regulatory provisions
controlling record keeping for licensed gun dealers. The district court granted
summary judgment to the ATF, and Athens Pawn Shop appeals. We AFFIRM.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40057      Document: 00511014689    Page: 2   Date Filed: 01/28/2010

                                  No. 09-40057

      The Attorney General may revoke a firearms dealer license if the licensee
“willfully” violates a rule or regulation applicable to firearms dealers. 18 U.S.C.
§ 923(e). Athens Pawn Shop was found to have violated the record-keeping
requirements for the acquisition and disposition record of its firearms inventory.
See 27 C.F.R. § 478.125(e). Athens Pawn Shop does not dispute the violations
but argues that revocation of its license was not warranted because the
violations were not willful and were due to inadvertent and technical record-
keeping mistakes.      The only issue on appeal is whether the district court
correctly found no disputed issue of fact as to the willfulness of the violations.
      To prove that a firearms dealer “willfully” violated the law, ATF must
show that the dealer either intentionally and knowingly violated its obligations
or was recklessly or plainly indifferent despite the dealer’s awareness of the
law’s requirements. See Armalite, Inc. v. Lambert, 544 F.3d 644, 648 (6th Cir.
2008); see also RSM, Inc. v. Herbert, 466 F.3d 316, 321–22 (4th Cir. 2006); Article
II Gun Shop, Inc. v. Gonzales, 441 F.3d 492, 497 (7th Cir. 2006); Willingham
Sports, Inc. v. Bureau of Alcohol, Tobacco, Firearms and Explosives, 415 F.3d
1274, 1277 (11th Cir. 2005); Perri v. Bureau of Alcohol, Tobacco, and Firearms,
637 F.2d 1332, 1336 (9th Cir. 1981). Here, the evidence showed that Athens
Pawn Shop had been cited on at least three prior occasions for the same or
similar violations of the requirements for maintaining accurate acquisition and
disposition records.     It was also specifically warned that its license was
contingent on compliance with federal regulations and that future violations
would be considered willful and could jeopardize its license. It is indisputable
that Athens Pawn Shop was aware of its legal obligations but committed
numerous subsequent infractions.            Repeated violation of known legal
requirements is sufficient to establish willfulness. See Willingham Sports, 415
F.3d at 1277; Stein’s Inc. v. Blumenthal, 649 F.2d 463, 468 (7th Cir. 1980) (citing



                                        2
  Case: 09-40057   Document: 00511014689   Page: 3   Date Filed: 01/28/2010

                               No. 09-40057

Lewin v. Blumenthal, 590 F.2d 268 (8th Cir. 1979)). The district court here
correctly granted summary judgment to the ATF.
     AFFIRMED.




                                    3